On June 2, 1993, the Defendant was sentenced to two (2) years for Felony Escape. The sentence shall be served consecutively to the term of imprisonment currently being served by the defendant.
On September 24,1993, the Defendant’s application for review of that sentence was ready to be heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was notified by prison staff that this hearing was scheduled, however, the defendant declined to appear before the Board. The Montana Defender Project asked a student to explain to the defendant that he had to either appear before the Sentence Review Board or sign a waiver of his appearance. The defendant refused to do either. Upon being advised of this, the Sentence Review Board dismissed the Petition with prejudice.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges